Citation Nr: 0305162	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  99-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to service connection for a 
personality disorder, claimed as a nervous condition and 
mental stress. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from August 1954 to May 
1957.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida which found that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied claim for service connection for 
a nervous condition.  It appears from the evidence of record 
that the RO conceded that new and material evidence had been 
submitted to reopen his service connection claim for a 
personality disorder in the December 1998 Statement of the 
Case (SOC).  As the Board concurs that new and material 
evidence has been submitted to reopen his claim for service 
connection for a personality disorder, the Board is taking 
jurisdiction to adjudicate the issue on its merits.  See 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  In August 2002, 
the Board remanded this matter for consideration of 
additional evidence.  This matter is again before the Board 
for appellate review.

A hearing was held before the undersigned Veterans Law Judge, 
formerly known as a Member of the Board, in June 2002.

The veteran made a claim for service connection for hearing 
loss in May 1997.  The Board refers this issue to the RO, as 
it has not been developed for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The probative medical evidence of record reveals that the 
veteran is diagnosed with a personality disorder.


CONCLUSION OF LAW

Service connection for a personality disorder is not proper.  
38 U.S.C.A. §§ 501, 1110, 1131, 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.3.303, 4.127 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by 
requesting evidence sufficiently identified by him from 
government agencies, employers, and all healthcare providers 
via letter in April 2001 and via the October 2002 
Supplemental SOC (SSOC).  These documents further notified 
the veteran that ultimate responsibility for the submission 
of evidence remained with him.  He was notified of the laws 
and regulations regarding service connection claims and 
personality disorders in the December 1998 SOC.  The Board 
finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded a VA mental disorders 
examination in August 1998 and a VA psychological evaluation, 
conducted in July and August 1998.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  The resulting reports have been 
obtained.  Additionally, his VA medical records, his service 
medical records, and lay statements have been associated with 
his claims file.  The veteran was afforded the opportunity to 
offer testimony at a hearing before the undersigned Veterans 
Law Judge in October 1998.  A transcript is of record.  The 
veteran has maintained that records from the National 
Security Agency (NSA) and the Federal Bureau of Investigation 
(FBI) would support his contention that his service records 
have been altered.  Records from the NSA and FBI concerning 
any of the veteran's military service are not pertinent to 
the veteran's current psychiatric diagnosis and development 
for these records would be unproductive.  Therefore, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Service Connection for a Personality Disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Summary of the Evidence

An August 1954 doctor's progress note reflects that veteran 
indicated that being in the Army was worse than he thought it 
was going to be and that he complained of homesickness.  The 
note contains a diagnosis of passive-dependency reaction, 
chronic and moderate that was manifested by feelings of 
inadequacy, passivity and dependency, with depressive trends 
and a low tolerance for stress.

An August 1954 service medical record reflects a diagnosis of 
passive-dependency reaction, chronic and moderate that was 
manifested by feelings of inadequacy, passivity and 
dependency, with depressive trends and a low tolerance for 
stress.

An August 1954 psychiatric evaluation reflects that 
psychiatric examination of the veteran revealed an extremely 
immature person emotionally with marked feelings of passivity 
and dependency, and mild depressive trends.  The evaluation 
also reflects that he reacted very poorly to stressful 
situations and had tendencies to become quite disorganized 
and discouraged when confronted with any type of complexity.

An August 1954 U.S. Army Hospital records reflects a non-
technical diagnosis of "nervousness" which was considered 
to be permanent.

An August 1954 psychological testing report reflects that 
although the veteran was experiencing strong inner tension 
and seemed somewhat depressed, his overall record was largely 
characteristic of neurotic disturbance and there was also 
strong schizoid tendencies indicated.

An April 1956 service medical record reflects that the 
veteran was a self-referral to psychiatry and indicates that 
for the previous two to four weeks somatic symptoms had been 
controlled with Phenobarbital, belbarb and atropine.  

An April 1956 neuropsychiatric service record reflects that 
the psychiatrist indicated that the veteran's problems were 
far-reaching and deep and that the veteran was recommended to 
be reassigned.

An April 1956 doctor's progress note reflects that the 
veteran was "more or less in status quo", was still in a 
"morass of indecision" concerning his future vocational 
plans, his attitude towards his parents and his attitude 
towards the Army.  The April 1956 progress note further 
reflects that the veteran's guilt over rejection of his 
father, which was projected into an ambivalence about the 
United States of America, produced indecision and the desire 
to "vindicate himself in some spectacular manner."  The 
progress note also indicates that the veteran had not yet 
been reassigned.

An April 1956 psychiatric consultation records reflects that 
the psychiatrist did not feel that much could be done to 
rectify the veteran's complicated problems, emanating from 
his feelings concerning his family, while in the Army.

His April 1957 Report of Medical Examination for separation 
reflects that the veteran was clinically evaluated as normal 
vis-à-vis psychiatric problems with no personality deviations 
noted.

An April 1960 certificate of attending physician, provided by 
the veteran's private mental health provider, indicates that 
the veteran was seen in the examiner's office on April 5, 
1960, at the request of the veteran's attorney (the 
examination was requested to rule out any questions of mental 
illness in conjunction with the veteran's plea of guilty for 
car theft) and reflects findings of tension, passive 
resistance, manipulation, prevarication, immaturity and 
impulsive judgment.

A January 1961 letter to the Polk County Department of Social 
Welfare reflects that the veteran had been admitted to the 
hospital on December 13, 1960, for a personality disturbance 
and had been discharged on January 11, 1961.  The letter 
reflects that his final diagnosis was personality pattern 
disturbance and inadequate personality, which was unchanged 
even though treated.

His May 1997 statement reflects that the veteran indicated 
that his nerve problems became evident during his first weeks 
of basic training and that he should have been either 
discharged from the Army or given extended treatment instead 
of being assigned to the Army Security Agency.

The veteran was afforded a VA psychological evaluation, which 
was conducted on July 31, 1998, and August 7, 1998.  The 
psychological evaluation report contains diagnoses of a mixed 
type delusional disorder with grandiose and persecutory 
features, a depressive disorder not otherwise specified, and 
a mixed personality disorder with borderline, narcissistic, 
and anti-social features.  The report reflects that the VA 
psychologist indicated that research has shown that the 
veteran's type of personality disorder is resistant to 
therapeutic intervention.

An August 1998 VA mental disorders examination report 
contains an Axis II diagnosis of personality disorder, not 
otherwise specified, and an Axis I diagnosis for dysthymic 
disorder to be ruled out.  The report reflects that the VA 
psychiatrist specifically noted that she did not give the 
veteran an Axis I diagnosis as her opinion was that his 
problems were more related to his longstanding personality 
disorder.

September 1998 correspondence from the veteran reflects that 
he was unhappy with his treatment during the August 1998 
mental disorders examination and that he had a hard time 
comprehending the VA psychiatrist due to hearing problems.  
He also indicated that he felt the examination should have 
focused more on his military experiences than on his current 
symptomotology.

A February 1999 decision review officer conference report 
reflects that the veteran had withdrawn his request for a 
personal hearing.  The report also reflects that the veteran 
was informed that personality disorders are specifically 
precluded from the law that allows service connection to be 
established.

A March 1999 lay statement on the veteran's behalf, from his 
stepfather, reiterates the veteran's contentions that the 
veteran's military records are full of errors and 
contradictions and that the veteran could not have obtained a 
high security-clearance while in service if he had the degree 
of psychological problems his service medical records reflect 
during basic training.  The lay statement also reiterates 
factual inaccuracies of the 1960 social worker report.  The 
stepfather also indicates in his lay statement that an FBI 
agent interviewed him in 1960 regarding the veteran's 
military service.  The lay statement reflects that the 
stepfather indicated that the veteran was a happy young man 
before entering the military but returned sullen and devious, 
and had even seemed pleased with his (1960s) prison sentence.

An April 2002 hearing transcript reflects that the veteran 
testified to his military experiences and the resulting 
emotional effects.  The transcript reflects that he also 
disputed that he had a personality disorder when he first 
went into service.  He testified that a psychiatrist had not 
treated him until 1956.

A May 2002 letter on the veteran's behalf, from a VA doctor, 
reflects that the doctor agreed that there were 
inconsistencies in the veteran's service and medical records 
that suggested that some of his records might have been 
falsified.  The May 2002 letter also reflects that the VA 
doctor stated that an award of service connection to the 
veteran would help the veteran's healing process (which the 
Board notes is not a factor for the award of service 
connection).

The veteran has submitted numerous statements, which have 
been reviewed, in which he notates how and why his service 
medical records are incorrect, asserts that his military 
records have been falsified and altered, and denies that 
psychiatric evaluations were conducted.  His numerous 
statements also consistently reflect that he maintains that 
he could not have had a personality disorder while in service 
and points to the fact that he was assigned to the Army 
Security Service as evidence of this.

Also of record are the veteran's VA treatment records from 
September 1997 to September 2002.  In pertinent part, the VA 
psychiatric progress notes reflect that the veteran was doing 
well on his medications.  He was treated for such things as 
paranoia, anxiety and dysthymia.  A June 2002 psychiatry 
progress note contains an assessment of post-traumatic stress 
disorder in addition to dysthymia.

Legal Analysis

In the instant case, the weight of the evidence of record 
clearly indicates that the veteran currently has a 
personality disorder.  While one VA psychiatry progress note 
mentions post-traumatic stress disorder, all other medical 
evidence that is of record pertains to treatment of or 
diagnosis of a personality disorder, including but not 
limited to both VA evaluations.  The veteran himself does not 
dispute the fact that he currently has a personality 
disorder.  Instead, he contends that his personality disorder 
did not begin until certain stressful situations that he 
describes as occurring in 1956 (while he was in service).  In 
essence, he asserts that he did not receive psychiatric 
treatment for a personality disorder immediately upon 
entering service in 1954 and therefore his personality 
disorder did not preexist his military service.  Therefore, 
the veteran feels that he is entitled to service connection 
for his psychiatric condition.  Unfortunately, the Board 
cannot agree that service connection is warranted.

While the veteran has made many statement to when his 
personality disorder first manifested, the evidence does not 
demonstrate that he has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  As a layman, he is not qualified to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, any contentions 
regarding the diagnosis of his psychiatric condition are not 
competent medical evidence.  

Service connection is warranted for an in-service injury or 
disease results in a disability.  See 38 C.F.R. § 3.303(a) 
(2002).  A personality disorder is not considered an injury 
or disease for service connection purposes.  See 38 C.F.R. 
§ 3.303(c) (2002).  The veteran has submitted numerous 
statement, including a lay statement from his stepfather and 
a statement elicited from his VA doctor, that his service 
records have been falsified and altered and that he did not 
have a personality disorder while in service.  Regardless of 
his contentions, the evidence of record reveals that he is 
currently diagnosed with a personality disorder.  Mental 
retardation and personality disorders are not diseases or 
injuries for compensation purposes, and, except as provided 
in 38 C.F.R. § 3.310(a), a disability resulting from them may 
not be service-connected.  However, disability resulting from 
a mental disorder that is superimposed upon mental 
retardation or a personality disorder may be service-
connected.  See 38 C.F.R. § 4.127 (2002).  The evidence of 
record does not indicate a mental disorder that is 
superimposed upon the personality disorder.  Therefore, the 
Board concludes that service connection is not warranted for 
the veteran's diagnosed personality disorder.

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claim as 
the evidence of record shows that he currently is diagnosed 
with a personality disorder.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  As the preponderance of the 
evidence is against his service connection claim, the 
benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).




ORDER

Service connection for a personality disorder is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

